EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Gencarella on 11/18/2021.
The application has been amended as follows: 
36. The process of claim 29, further comprising forming a first current modulating layer on the electrode substrate film and forming a second current modulating layer on the counter-electrode substrate and depositing the film of the first liquid mixture on the first current modulating layer and depositing the film of the second liquid mixture on the second current modulating layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 11/03/2021 have been fully considered and are persuasive. The claims have been amended to overcome the previously applied double patenting rejections and rejections under 35 U.S.C. 112(b). These rejections are withdrawn.
The prior art fails to teach or fairly suggest every limitation of the instantly claimed invention. The closest prior art reference is Van Dine (US 5,659,417), which teaches a method comprising: forming an electrochromic layer (20) on a substrate (12) using a sol-gel technique in which a first liquid mixture is deposited on the substrate and heated to convert it to a hardened layer; forming an ion conducting layer (22) on the electrochromic layer; forming a counter-electrode layer (24) on the ion conducting layer, wherein the counter-electrode layer is also formed with the sol-gel technique by depositing a second liquid mixture on the ion conducting layer and heating the second liquid mixture; and stacking a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CARSON GROSS/Primary Examiner, Art Unit 1746